Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 18, 2019

                                     No. 04-19-00554-CV

                                     Charles J. MELNIK,
                                          Appellant

                                               v.

                           Dewayne BALDWIN and Tonia Baldwin,
                                       Appellees

                       From the County Court, Guadalupe County, Texas
                                Trial Court No. 2018-CV-0012
                           Honorable Bill Squires, Judge Presiding


                                        ORDER
       Appellant’s brief was due to be filed by November 13, 2019. Neither the brief nor a
motion for extension of time has been filed.

       We therefore ORDER appellant to file, on or before December 2, 2019, appellant’s brief
and a written response reasonably explaining (1) the failure to timely file appellant’s brief and
(2) why appellee is not significantly injured by appellant’s failure to timely file a brief. If
appellant fails to file a brief and the written response by the date ordered, we will dismiss the
appeal for want of prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c)
(allowing involuntary dismissal if appellant has failed to comply with a court order).


                                                    _________________________________
                                                    Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of November, 2019.


                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court